   Case 5:19-cv-00151-TBR Document 1 Filed 10/15/19 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                                                  5:19-cv-151-TBR
                             CIVIL ACTION NO. ____________
                                    Filed Electronically

In re: 65 Country Club Estate, La Center, KY 42056

UNITED STATES OF AMERICA                                                        PLAINTIFF

VS.

GIVONNA ROSS

Serve via Certified Mail:            90 Owen Dr
                                     Kevil, KY 42053

AND

UNKNOWN SPOUSE OF
GIVONNA ROSS                                                                DEFENDANTS

Serve via Warning Order Attorney


                                        COMPLAINT

                                           ********

   Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

   1. This real estate mortgage foreclosure action is brought by the United States of America,

       on behalf of its Department of Agriculture, Rural Development (hereinafter “RD”),

       pursuant to Title 28, United States Code, Section 1345.

   2. On or about November 20, 2013, Givonna Ross, for value received, executed and

       delivered to RD a promissory mortgage note (hereinafter “Note”) in the principal amount

       of $101,000.00, bearing interest at the rate of 3.75 percent per annum, the Note calling




                                               1
Case 5:19-cv-00151-TBR Document 1 Filed 10/15/19 Page 2 of 6 PageID #: 2




   for monthly payments of principal and interest. A copy of this Note is attached hereto

   marked Exhibit A, and hereby incorporated by reference as if set forth at length herein.

3. Contemporaneously with the execution of the Note, Givonna Ross, executed,

   acknowledged, and delivered to RD a real estate mortgage (hereinafter “Mortgage”),

   which was recorded on November 21, 2013, in Mortgage Book 69, Page 254, in the

   Ballard County Clerk’s Office. In and by this Mortgage, said borrowers granted to RD a

   first mortgage lien against the real property described in the Mortgage located in Ballard

   County, Kentucky (hereinafter “Property”). A copy of this Mortgage is attached hereto

   marked Exhibit B, and is hereby incorporated by reference as if set forth at length herein.

4. Contemporaneously with the execution of the Note and Mortgage, Givonna Ross,

   acknowledged, and delivered to RD a Subsidy Repayment Agreement (hereinafter

   “Subsidy Agreement”). A copy of this Subsidy Agreement is attached hereto marked

   Exhibit C, and hereby incorporated by reference as if set forth at length herein.

5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

   foreclosure action consists of a tract of land located in Ballard County, Kentucky, and

   more particularly described as follows:

           Being Lot 2 in the County Club Estates as shown by the Plat of
           Subdivision appearing of record in Plat Book “B”, Page 14, Ballard
           County Clerk’s Office, reference to which is hereby made for a more
           accurate and complete description.

           Being the same real estate conveyed to Givonna Ross, a single person, by
           Warranty Deed from Eric Beardsley, a single person, and his mother,
           Anita Beardsley, a single person, dated November 20, 2013, recorded on
           November 21, 2013 at 11:39 a.m. and of record in Deed Book 102, Page
           165 in the Ballard County Clerk’s Office.




                                             2
Case 5:19-cv-00151-TBR Document 1 Filed 10/15/19 Page 3 of 6 PageID #: 3




6. The Defendant has failed and continues to fail to make payments of principal and interest

   due in accordance with the terms and conditions of the said Note and Mortgage and is,

   therefore, in default.

7. Paragraph (22) of the Mortgage provides that if default occurs in the performance or

   discharge of any obligation of the Mortgage, then RD shall have the right to accelerate

   and declare the entire amount of all unpaid principal together with all accrued and

   accruing interest to be immediately due and payable and to bring an action to enforce the

   Mortgage, including the foreclosure of the lien thereof. Because of the Default of the

   Defendants, and/or said borrower, as set forth above, RD caused a Notice of Acceleration

   of Indebtedness and Demand for Payment to be issued to said Defendants declaring the

   entire indebtedness due upon the said Note and Mortgage to be immediately due and

   payable, which demand has been refused.’

8. Paragraph (1) of the Subsidy provides that subsidy received in accordance with a loan

   under section 502 of the Housing Act of 1949 is repayable to the Government upon the

   disposition or nonoccupancy of the security property.

9. The unpaid principal balance on the Mortgage and Note is $88,606.22, with accrued

   interest of $5,252.58 through May 20, 2019, with the total subsidy granted of $3,462.24,

   with, late charges in the amount of $124.53, and with fees assessed in the amount of

   $7,136.93, for a total unpaid balance due of $104,582.50. Interest is accruing on the

   unpaid principal balance at the rate of $9.8282 per day after May 20, 2019. An Affidavit

   of Proof Statement of Account signed by RD Foreclosure Representative, Kimberly

   Williamson, is attached hereto marked Exhibit D, and is incorporated herein as if set forth

   verbatim.



                                            3
Case 5:19-cv-00151-TBR Document 1 Filed 10/15/19 Page 4 of 6 PageID #: 4




10. Included within the balance set out in paragraph 9 above, the portion of the debt

   attributable to the Mortgage secured by the real estate collateral is the principal sum of

   $88,606.22, with interest accrued thereon of $5,252.58 through May 20, 2019. Interest is

   accruing on the unpaid balance at the rate of $9.8282 per day after May 20, 2019.

11. Whether the Defendant, Givonna Ross, is married is unknown to the Plaintiff. In the

   event the Defendant, Givonna Ross, is married, her spouse may be vested with an interest

   in the subject real property. Said interest in or claim on the Property is inferior in rank

   and subordinate in priority to the mortgage lien on the Property in favor of RD. RD is

   entitled to a foreclosure sale of the Property free and clear of any interest therein or claim

   thereon in favor of the Defendant, Unknown Spouse of Givonna Ross, and the Plaintiff

   calls upon said Defendant to come forth and assert its claim on or interest in the property,

   if any, and offer proof thereof, or be forever barred.

12. Upon information and belief, the Plaintiff states the subject real property is vacant as

   indicated by a field inspection performed by Plaintiff’s agent on or about March 17,

   2019. A copy of the report of the field inspection is attached hereto as Exhibit E.

13. The Property is indivisible and cannot be divided without materially impairing its value

   and the value of RD’s lien thereon.

14. The lien on the Property in favor of RD by virtue of the Mortgage is first, prior and

   superior to all other claims, interests and liens in and to the Property except for liens

   securing the payment of ad valorem property taxes.

15. There are no other individuals or entities purporting to have an interest in the Property

   known to RD.

WHEREFORE, the Plaintiff, the RD, prays for relief as follows:



                                             4
Case 5:19-cv-00151-TBR Document 1 Filed 10/15/19 Page 5 of 6 PageID #: 5




      a.    That the RD be awarded a judgment, as the total amount owing is $104,582.50

            as of May 20, 2019. Interest is accruing on the unpaid principal balance at the

            rate of $9.8282 per day after May 20, 2019, until entry of judgment herein,

            and thereafter according to law, plus costs, disbursement and expenses.

      b.    That RD be adjudged a lien on the subject Property, prior and superior to any

            and all other liens, claims, interests, and demands, except liens for unpaid real

            estate ad valorem taxes and except as set forth above; and for an Order of Sale

            of the Property in accordance with Title 28, United States Code, Sections

            2001- 2003, inclusive; that the Property be sold free and clear of any and all

            liens and claims for any and all parties to this action, except for real estate

            restrictions and easements of record, and any city, county, state, or school ad

            valorem taxes which may be due and payable thereon at the time of sale; and

            free and clear of any rider equity of redemption; and that the proceeds from

            the sale be applied first to the costs of this action, second to the debt, interest,

            costs, and fees due the Plaintiff, with the balance remaining to be distributed

            to the parties as their liens and interests may appear.

      c.    That the Property be adjudged indivisible and be sold as a whole.

      d.    That all Defendants be required to Answer and set up their respective liens,

            claims, or interests in the Property, if any, or be forever barred.




                                           5
Case 5:19-cv-00151-TBR Document 1 Filed 10/15/19 Page 6 of 6 PageID #: 6




      e.    For any and all other lawful relief to which the Plaintiff may appear properly

            entitled.

                                             Respectfully submitted,

                                             By:_/s/ Melissa R. Dixon         ___
                                             Attorney for the Plaintiff:
                                             Melissa R. Dixon
                                             Gambrel & Wilder Law Offices, PLLC
                                             1222 ½ N. Main St. Ste. 2
                                             London, KY 40741
                                             Telephone: (606) 878-8906
                                             Fax: (606)878-8907
                                             Email: mrdixon@gambrelwilderlaw.com




                                         6
Case 5:19-cv-00151-TBR Document 1-1 Filed 10/15/19 Page 1 of 3 PageID #: 7




                                                   EXHIBIT A
Case 5:19-cv-00151-TBR Document 1-1 Filed 10/15/19 Page 2 of 3 PageID #: 8
Case 5:19-cv-00151-TBR Document 1-1 Filed 10/15/19 Page 3 of 3 PageID #: 9
Case 5:19-cv-00151-TBR Document 1-2 Filed 10/15/19 Page 1 of 7 PageID #: 10




                                                  EXHIBIT B
Case 5:19-cv-00151-TBR Document 1-2 Filed 10/15/19 Page 2 of 7 PageID #: 11
Case 5:19-cv-00151-TBR Document 1-2 Filed 10/15/19 Page 3 of 7 PageID #: 12
Case 5:19-cv-00151-TBR Document 1-2 Filed 10/15/19 Page 4 of 7 PageID #: 13
Case 5:19-cv-00151-TBR Document 1-2 Filed 10/15/19 Page 5 of 7 PageID #: 14
Case 5:19-cv-00151-TBR Document 1-2 Filed 10/15/19 Page 6 of 7 PageID #: 15
Case 5:19-cv-00151-TBR Document 1-2 Filed 10/15/19 Page 7 of 7 PageID #: 16
Case 5:19-cv-00151-TBR Document 1-3 Filed 10/15/19 Page 1 of 4 PageID #: 17




                                                         EXHIBIT C
Case 5:19-cv-00151-TBR Document 1-3 Filed 10/15/19 Page 2 of 4 PageID #: 18
Case 5:19-cv-00151-TBR Document 1-3 Filed 10/15/19 Page 3 of 4 PageID #: 19
Case 5:19-cv-00151-TBR Document 1-3 Filed 10/15/19 Page 4 of 4 PageID #: 20
Case 5:19-cv-00151-TBR Document 1-4 Filed 10/15/19 Page 1 of 1 PageID #: 21




                                         EXHIBIT D
Case 5:19-cv-00151-TBR Document 1-5 Filed 10/15/19 Page 1 of 5 PageID #: 22
Case 5:19-cv-00151-TBR Document 1-5 Filed 10/15/19 Page 2 of 5 PageID #: 23
Case 5:19-cv-00151-TBR Document 1-5 Filed 10/15/19 Page 3 of 5 PageID #: 24
Case 5:19-cv-00151-TBR Document 1-5 Filed 10/15/19 Page 4 of 5 PageID #: 25
Case 5:19-cv-00151-TBR Document 1-5 Filed 10/15/19 Page 5 of 5 PageID #: 26
Case 5:19-cv-00151-TBR Document 1-6 Filed 10/15/19 Page 1 of 1 PageID #: 27
Case 5:19-cv-00151-TBR Document 1-7 Filed 10/15/19 Page 1 of 2 PageID #: 28
Case 5:19-cv-00151-TBR Document 1-7 Filed 10/15/19 Page 2 of 2 PageID #: 29
